Citation Nr: 1018720	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  03-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected degenerative joint disease of the left knee 
prior to July 16, 2003, and from September 1, 2003 onward.

2. Entitlement to a rating in excess of 10 percent for 
service-connected low back strain, prior to February 28, 
2009. 

3. Entitlement to a rating in excess of 20 percent for 
service-connected low back strain, from February 28, 2009 
onward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In December 2004 and January 2007, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for further development, and it now 
returns to the Board for appellate review. 

In January 2004, the Veteran testified at a hearing before 
the undersigned, via video-conference.  A transcript of the 
hearing is associated with the claims file.

With respect to the Veteran's increased rating claim for his 
service-connected low back strain, the Board notes that a 
rating in excess of 10 percent was denied in the March 2002 
rating decision, but a 20 percent rating was then granted in 
a November 2009 rating decision, effective February 28, 2009.  
However, as this rating is still less than the maximum 
benefit available, the appeal is still pending.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran's service-connected left 
knee disability was assigned a temporary total evaluation for 
a period of post-surgical convalescence from July 16, 2003 to 
September 1, 2003 in an April 2009 rating decision.  As this 
evaluation was the maximum evaluation available, the Board 
will not address that period, to include the relevant 
evidence, in assessing the Veteran's claim for an increased 
rating for his service-connected left knee. 

After last adjudication of his claim by the RO, the Veteran 
submitted additional evidence consisting of private treatment 
records and personal statements.  See 38 C.F.R. § 20.1304 
(2009).  The Board notes that the Veteran waived AOJ 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

In an October 2009 statement, the Veteran expressed confusion 
over the disability ratings currently in effect for his 
service-connected disabilities.  As noted above, before the 
Board at this time are the ratings in effect for his left 
knee condition (10 percent) and his low back condition (10 
percent prior to February 28, 2009, and 20 percent 
thereafter).  He is also service-connected for osteoarthritis 
of the left hip (30 percent), degenerative joint disease of 
the right knee (10 percent), and osteoarthritis of the right 
hip (10 percent), with non-compensable (0 percent) ratings 
also in effect for residuals of a fracture of the left distal 
fibula, a scar on the right ear, and a scar on the back.  The 
Veteran's October 2009 statement appears to raise claims of 
entitlement to increased ratings for his service-connected 
right and left hip disabilities.  These claims have not been 
adjudicated by the RO and are, therefore, REFERRED to the RO 
for appropriate action.  

Finally, the claim for increased ratings for the low back 
disability must again be REMANDED for the reasons described 
below.  This claim will be remanded to the Appeals Management 
Center (AMC). 


FINDING OF FACT

At the most severe, service-connected degenerative joint 
disease of the left knee is manifested by range of motion to 
0 degrees extension and 120 degrees flexion. 




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected degenerative joint disease of the left knee 
were not met prior to July 16, 2003 or at any time from 
September 1, 2003 onward.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations 

The Board observes that this case was remanded by the Board 
in December 2004 and January 2007.  The United States Court 
of Appeals for Veterans Claims (Court) has held "that a 
remand by this Court or the Board confers on the Veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders."  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The purpose of both remands was to achieve 
further development of the claim.  The December 2004 remand 
ordered that additional private and VA treatment records and 
employment records be obtained and that another VA 
examination for the back be scheduled.  The January 2007 
remand was issued to obtain other VA and private treatment 
records identified by the Veteran.  

After the December 2004 remand, further VA treatment records 
from the Nashville VA medical center were obtained and the 
Veteran was asked to submit employment records and identify 
additional relevant private treatment records or authorize VA 
to obtain them.  In response, the Veteran supplied treatment 
records from Dr. RL and records from his employer, as well as 
multiple folders of documents that included treatment records 
not relevant to the claims.  A VA examination was performed 
in February 2006.  



After the January 2007 remand, updated relevant VA treatment 
records were added to the claims file and the Veteran was 
again asked to provide or authorize release of private 
treatment records, and these records to the extent available, 
were associated with the claims file.  Further, another VA 
examination was performed in February 2009.  Therefore, the 
Board determines that the RO/AMC substantially complied with 
the Board's orders in December 2004 and January 2007 remands 
and that the Board may now proceed with adjudication of the 
knee claim.

II. Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  In an increased rating 
case the present disability level is the primary concern and 
past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also notes that the Court has held that 
staged ratings are appropriate for increased rating claims 
when factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
disability.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected degenerative joint disease of 
the left knee is currently evaluated as 10 percent disabling 
for traumatic arthritis established by X-ray findings under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2009).  The 
Veteran contends that his symptoms are worse than 
contemplated by a 10 percent rating evaluation and that a 
higher rating should be assigned.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion of the leg 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

VA's General Counsel has issued multiple opinions which are 
also relevant to the rating of the Veteran's knee 
disabilities.  The first indicates that a disability rated 
under Diagnostic Code 5257 may be rated separately under 
Diagnostic Codes 5260, limitation of flexion of the knee, and 
5261, limitation of extension of the knee.  See VAOGCPREC 23- 
97.

Another opinion states that separate disability ratings may 
be assigned under Diagnostic Code 5260 and Diagnostic Code 
5261 for disability of the same joint without violating the 
provisions against pyramiding at 38 C.F.R. § 4.14.  
VAOPGCPREC 9-04.

Finally, a third opinion opines that limitation of motion is 
contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  VAOPGCPREC 
9-98.  Such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, according to the opinion, limitation of motion is 
relevant for consideration under Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent arthroscopic surgery of the left knee 
in July 2003.  As discussed, for three months after the 
surgery, he was in receipt of a total disability evaluation.  
Therefore, for the purposes of the analysis below, the appeal 
period encompasses the period prior to July 16, 2003 and 
after September 1, 2003.  

Relevant evidence includes VA treatment records and the 
reports of three VA examinations.  Range of motion 
measurements during the appeal period ranged from 0 to 120 
degrees as reported in a May 2003 VA treatment record to 0 to 
140 degrees as found at the February 2009 VA examination 
without additional limitation noted upon repetition.  
Clinical testing of the ligaments (anterior/posterior drawer, 
Lachman's testing) and menisci (McMurray's test) have been 
consistently unremarkable, with no laxity or patellar 
abnormalities reported.  Additionally, no swelling, erythema, 
or warmth was documented.  In February 2009, the examiner 
noted crepitus and observed an antalgic gait.  Imaging 
studies have included X-rays that showed a normal knee and 
mild arthrosis and an MRI that revealed degenerative changes 
in the knee.

Subjective complaints have included reports of pain, stated 
to be to an 8 or 10 on the pain scale at the December 2001 VA 
examination, as well as stiffness and daily locking episodes 
as reported at the February 2009 VA examination.  At his 
January 2004 Board hearing, the Veteran testified that he 
experienced popping and instability of the left knee and that 
he wore a knee brace, which helped the instability.  However, 
he also asserted that since his July 2003 surgery he had no 
pain in his left knee.    

Based on the above, the Board concludes that a rating in 
excess of 10 percent is not warranted for the Veteran's 
service-connected left knee disorder either prior to July 16, 
2003 or after September 1, 2003.  In this regard, the Board 
notes that the disability is assigned a 10 percent evaluation 
for degenerative joint disease causing limitation of motion 
not compensable under the limitation of motion codes, which 
is the maximum evaluation for degenerative joint disease of 
one major joint under Diagnostic Code 5010.  The treatment 
evidence reveals that the Veteran's left knee range of motion 
was consistently measured to be to 0 degrees extension, and 
the least flexion documented was to 120 degrees.  Further, no 
additional limitation of function due to pain was noted with 
repetition.  See Deluca.  Absent extension limited to 15 
degrees or more or flexion limited to 30 degrees or less, a 
rating in excess of 10 percent is not warranted under the 
limitation of motion rating criteria, Diagnostic Codes 5260 
and 5261.  

In addition, the Board has considered whether a separate 
rating is warranted pursuant to Diagnostic Code 5257.  
However, although the Veteran has subjectively identified 
instability, clinical findings, to include ligament testing, 
have not revealed the presence of instability.  Accordingly, 
a separate rating pursuant to Diagnostic Code 5257 is not 
warranted.  Further, although the Veteran reports having 
locking episodes daily, the clinical evidence does not 
disclose that he suffers from dislocated cartilage or 
effusion that would support a rating in excess of 10 percent 
under Diagnostic Code 5258.  

The Board has also considered the potential application of 
other provisions of 38 C.F.R. Parts 3 and 4 (2009), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, as the Veteran's left knee does not exhibit symptoms 
related to ankylosis, removal of cartilage, impairment of the 
tibia and fibula, and genu recurvatum, ratings under 
Diagnostic Codes 5256, 5259, 5262, and 5263 are not for 
consideration.  As such, a review of the record fails to 
reveal any additional functional impairment associated with 
the Veteran's service-connected left knee disability so as to 
warrant application of alternate rating codes.   

The Board has contemplated the Veteran's statements with 
regard to the severity of his left knee disability.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., pain in his left knee.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of severity of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  That is, the Veteran is not competent to offer 
evidence of his symptoms that require specialized medical 
knowledge to assess, such as range of motion and clinical 
abnormalities of the ligaments.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
rating in excess of 10 percent for service-connected
degenerative joint disease of the left knee.  Therefore, his 
claim must be denied.

Extraschedular rating

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds no evidence 
that the Veteran's service-connected left knee disability 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  His symptoms are fully contemplated by the 
rating schedule.  Moreover, although the record reveals that 
the Veteran's employment efficiency and attendance has been 
affected by his service-connected hip and spine disabilities, 
as well as a right wrist disorder, his left knee is not noted 
to have a significant impact on his work ability.  Therefore, 
the Board determines that further consideration of an 
extraschedular rating is not warranted.  

III. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
was provided with a VCAA notification letter in June 2001, 
prior to the initial unfavorable adjudication of the claim in 
March 2002.  Additional VCAA notices were sent in January 
2005, February 2007, and April 2008.

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2001 informed the Veteran of the type of 
evidence necessary to establish service connection, of how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
The Board notes that he was not provided information with 
regard to disability ratings and effective dates until the 
June 2007 letter, but finds that no prejudice to the Veteran 
has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, the Board notes that, as a matter 
of law, providing the Veteran with VCAA-compliant notice 
prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement 
of the case (SOC) and supplemental statement of the case 
(SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate 
VCAA notice.  See Mayfield, 499 F.3d.  In this case, 
subsequent to the June 2007 letter, the Veteran's claim was 
readjudicated and SSOCs issued, thereby rectifying the timing 
deficiency of that letter.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d.  Based 
on the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA and private medical 
records and the reports of a December 2001, February 2006, 
and February 2009 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of the 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim. 

With respect to the VA examinations, the Board notes that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the December 2001 and February 2009 VA 
examinations are adequate for rating purposes.  The Board 
notes that each examiner documented the Veteran's self-
reported medical history and complaints, and examined the 
Veteran.  Taking all this evidence into account, both 
examiners provided findings requisite to determine 
appropriate disability ratings.  The Board observes that the 
December 2001 examination report does not indicate that the 
examiner reviewed the claims file.  However, this factor 
alone does not render that examination inadequate.  See 
Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  In an 
increased rating claim, the current findings are most 
relevant to an equitable outcome.  As nothing suggests that 
the lack of a claims file resulted in the examiner 
documenting findings inconsistent with the medical history 
outlined in the claims file, the Board determines that the 
findings in December 2001 are available for consideration in 
this claim. 

As for the February 2006 VA examination, the Board observes 
that the report states that the range of motion measured was 
for the right knee, and the Board will not presume that the 
examiner actually performed the clinical examination of the 
correct knee.  However, the Board does note that an X-ray 
showed mild degenerative change in the left knee, and to that 
extent, the findings from that examination are for 
consideration.  Otherwise, the Board determines that that VA 
examination was inadequate.  Nevertheless, as the record 
includes two VA examinations sufficient for rating purposes, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran ).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board issuing a 
decision on the merits at this time.

ORDER

A rating in excess of 10 percent for service-connected 
degenerative joint disease of the left knee is denied. 
	(CONTINUED ON NEXT PAGE)


REMAND

The Board is cognizant that the Veteran's appeal has been 
remanded twice, but finds that yet another remand is 
necessary with respect to the ratings of his service-
connected lumbar spine disability.  Specifically, the Board 
determines that another VA examination is necessary with 
respect to those issues. 

In this regard, the Board notes that the Veteran submitted 
additional evidence after the last adjudication of the claim 
by the RO, which includes employer leave records and physical 
therapy records.  These documents show that the Veteran was 
absent from work for at least six weeks from July 2009 to 
September 2009 and that his range of motion of the lumbar 
spine was significantly decreased from his range of motion at 
the February 2009 VA examination.  Therefore, the record 
raises the possibility that the service-connected low back 
strain has undergone an increase in severity since the 
February 2009 VA examination, which warrants the scheduling 
of another VA examination to assess the current nature and 
severity of the Veteran's service-connected low back strain.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA 
orthopedic examination in order to 
ascertain the current nature and 
severity of his service-connected low 
back strain.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, to include all necessary and 
appropriate tests, the examiner should 
report all clinical findings and 
describe the functional impact of the 
Veteran's disabilities on his ability 
to perform his activities of daily 
living and employment.  

2.	Schedule the Veteran for a VA 
neurological examination to determine 
whether the Veteran has a diagnosed 
neurological impairment that is at 
least as likely as not etiologically 
related to his service-connected low 
back strain.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  All necessary 
testing should be performed and the 
results documented.  

The Board would also find it helpful if 
the neurological examiner could 
indicate the level of severity posed by 
the Veteran's radiculopathy, e.g., 
mild, moderate or severe.

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
September 2009 supplemental statement 
of the case.  If the claim remains 
denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


